A rehearing of the appeals in this cause was ordered after a decision by the court in Bank. The opinion heretofore filed was prepared by Mr. Justice Lorigan, and read, in part, as follows:
"Plaintiff brought this action against the defendants as stockholders in the Wentworth Hotel Company, an Arizona corporation, which had a place of business and transacted business in this state, to recover from each of them a certain proportion of an indebtedness incurred by the said corporation in favor of the plaintiff.
"It appears from the evidence that in June, 1906, a contract was made between the plaintiff and the Wentworth Hotel Company whereby plaintiff agreed to sell and deliver certain goods, wares, and merchandise specifically described, at prices — net cash — then determined and fixed on, the hotel company agreeing to accept said goods and pay the specified prices therefor on delivery. The goods embraced in the contract were hotel furnishings, and the prices to be paid therefor agreed on by the plaintiff and the hotel company when the contract was made aggregating some thirteen thousand dollars. At the time this contract was made the respondents were not stockholders in the corporation. The goods specified in the contract were pursuant to it delivered to the hotel company in the latter part of 1906 and the early part of 1907, and accepted by it but never paid for. Shortly prior to the time when all of such deliveries were made the respondents had become, and were at that time, stockholders in the hotel corporation.
"The principal question under this evidence in the trial court was, and is here, whether the liability of stockholders provided for by our state constitution — article XII, section 3 — and by the Civil Code — section 322 — attached to the stockholders owning stock in the hotel corporation at the time when the contract was made in June, 1906, or whether it *Page 502 
applied solely to those who were stockholders at the time the goods were later delivered to the hotel company.
"The trial court concluded that the liability of said stockholders for the indebtedness of the hotel company arising on the delivery of the goods attached at the time of the making of the contract of June, 1906, and not at the dates of delivery of the goods, and that as the defendants and respondents here were not stockholders when that contract was made, they were not liable and gave judgment accordingly in their favor.
"Plaintiff appeals from the judgment and from an order denying its motion for a new trial.
"The sections of the constitution and, of the Civil Code referred to provide that each stockholder of a corporation shall be individually liable for such proportion of all of its 'debts and liabilities contracted or incurred during the time he was a stockholder' as the amount of stock owned by him bears to the whole subscribed capital stock of the corporation. It will be observed that under these provisions a stockholder is made liable for not only the 'debts,' but 'all liabilities,' contracted at the time he is a stockholder, and keeping in mind the distinction between a 'debt' and a 'liability' as the section makes it, less difficulty in solving the question under consideration is presented. This court in Hunt v. Ward, 99 Cal. 612, [37 Am. St. Rep. 87, 34 P. 335], referring to section359 of the Code of Civil Procedure, which fixes the time within which actions of this kind must be brought after the liability was created, and expressing the opinion of the meaning of the word 'liability' as used in that section, said: 'Of course, there is a clear and wide distinction between the creation of a liability and the accruing of a cause of action thereon; and section 359, ex industria, emphasizes that distinction. A liability may be absolute or contingent; it may be unconditional or limited; it may be presently enforceable by action, or there may be time given for its performance; but, whatever its character, it is created by the consummation of the contract, act, or omission by which the liability is incurred.'
"In Rapalje's Law Dictionary, in speaking of 'liability' in contradistinction to 'debt,' it is said that 'liability is the condition of being actually or potentially subject to an obligation; is used either generally as including every kind of *Page 503 
obligation or in a more special sense to denote inchoate, uncertain or imperfect obligations as opposed to debts, the essence of which is that they are ascertained and certain.' Within these definitions it is quite apparent that the word 'liability' was used in our constitution and section of the code in a much more comprehensive sense than the word 'debt.' While, in a comprehensive sense, 'liability' would include a debt, it is quite clear that this is not the sense in which it was used in the provision of the constitution and section of the code. The 'liability' referred to there was not such as would arise from the existence of obligations of a corporation which were then due and payable or presently enforceable — 'debts contracted' — but to such legal obligations or 'liabilities' as might be 'incurred' by the corporation, although such liabilities might not be capable of enforcement except upon some contingency or in the future. Such liability may of course exist without right of immediate enforcement against the corporation. Within this view of what constitutes 'liability' as distinguishable from the creation of a 'debt,' it is apparent that under the provisions of the constitution and section a 'liability' is created when a contract binding on it is made by a corporation and independent of any question as to whether that 'liability' is absolute or contingent or as to when the right to enforce it may accrue; and therefore that those who are stockholders when the 'liability' is created or incurred are alone liable in any actions arising from its breach. Testing by this rule the contract entered into between the corporation and the plaintiff made in June, 1906, whereby the corporation bound itself to receive and pay for the goods which the latter contracted to deliver to it, there can be no question but that the making of this contract created a 'liability' on the part of the corporation to perform its part of it. It is true that no debt would exist against the corporation until the goods were delivered. But the responsibility of stockholders is by the provisions of our law made broader than a responsibility for debts. It embraces all 'liabilities' as well. When the plaintiff, pursuant to the terms of the contract, delivered and the corporation accepted the goods, an indebtedness arose in favor of the plaintiff enforceable in an action. But this was simply the accrual to plaintiff of a right to enforce payment on compliance by it with the terms of the contract previously *Page 504 
entered into between the parties under which the corporation then obligated itself and incurred the liability to do so. The making of the contract would necessarily have to be relied on and proven in any action proceeding from an alleged breach of it. The right of action for a failure to perform according to its terms would result from the obligation or liability to perform which was created and incurred at the time when the contract was entered into. In the instant case the breach of the contract arose from a failure of the corporation to pay for the goods when delivered, and this gave a cause of action to the plaintiff under the contract for the debt. But under the provisions of the constitution and code the responsibility of the stockholder is not solely for the debts of the corporation, but also for its liabilities created while they are such. Here a debt was to arise subsequent to the making of the contract. But the liability of the corporation to pay it when it should arise was created when the contract was made under which it was incurred. Within the definition of Hunt v. Ward, 99 Cal. 612, [37 Am. St. Rep. 87, 34 P. 335], the liability was created by the consummation of the contract by which it was incurred. As bearing on this question, the citation of a couple of authorities may be made. In the state of Kentucky a statute similar to our code provided that stockholders of a corporation should be responsible 'for all contracts and liabilities' of such corporation to the extent of their stock, and that no transfer of stock should operate as a release of any such liability existing at the time of the transfer, providing suit was brought to enforce such liability within two years from the date of transfer. In Hyatt v. Anderson's Trustees, 25 Ky. Law Rep. 132, [74 S.W. 1094], a corporation made a contract leasing a store for five years at a certain monthly rental. The corporation failed. Hyatt was a stockholder when the lease was made, but subsequently sold his stock. The action was to charge him with a proportionate share of the rental accruing under the lease a year or so after he had parted with his stock. The question was whether this claim for rent was a 'liability' existing at the time Hyatt transferred his stock. It was held that it was, and that Hyatt being a stockholder at the time the contract of lease was made was responsible. The court said: 'The corporation became liable by that contract for the monthly payment of rent from the making of the contract *Page 505 
until its expiration, five years later. This liability existed at the time appellant sold his stock. It is true the installments had not matured for the time that is now in controversy. Still, the liability existed. . . . The word "liability" is a very broad one, and the words "liability existing at the time of such transfer" refer to the previous part of the section, and mean the same thing as the words "all contracts and liabilities of such corporation" used just above. In Benge's Admr. v. Bowling, 106 Ky. 575, [51 S.W. 151], it was held, under section 1702, Ky. St. 1899, providing that the homestead exemption shall not apply if the debt or liability existed prior to the purchase of the land, that where the defendant conveyed land, with warranty, and afterward purchased other land, which he occupied as a home, he was entitled to no exemption in the latter tract as against a judgment against him on his warranty, although the eviction was had after he purchased the homestead. So, under the Iowa statute, providing that transfers of shares of corporations should not exempt the stockholders from any corporate liability created prior thereto, it was held, in White v. Green, 105 Iowa, 181, [74 N.W. 929], that the word "liability" was much more comprehensive than the term "debt." The court said: "The liabilities contemplated by the statute are not merely obligations which are due and payable when the transfer is made. Liability, in a legal sense, is the state or condition of one who is under obligation to do at once or at some future time something which may be enforced by action. It may exist without the right of immediate enforcement." (See, also, Fisse
v. Einstein, 5 Mo. App. 78; Home Ins. Co. v. Peoria etc. R.Co., 178 Ill. 64, [52 N.E. 862]; Pittsburgh etc. R. Co. v.Clarke, 29 Pa. St. 146; Cochran v. United States, 157 U.S. 296, [39 L.Ed. 704, 15 Sup. Ct. Rep. 628].) This seems to us a sound rule, and to be the necessary meaning of the statute, fairly interpreted, with a view to promote its object.'
"Under a section of the Revised Statutes of Ohio, stockholders were made liable to creditors of a corporation to 'secure the debts and liabilities of the corporation.' The corporation had entered into a contract to purchase milk for one year, to be delivered daily, agreeing to pay a certain amount per gallon, payments to be made monthly. Before the delivery of all the milk certain stockholders who were such when the *Page 506 
contract was made sold their stock. Thereafter an action was brought against them to enforce a 'liability' for the price of milk delivered to the corporation after they had parted with their stock. The question was there, as here, whether those who were stockholders when the contract was made were liable for the delivery of the milk thereunder after having transferred their stock. Among other defenses against liability it was insisted, as it is here, that liability accrued only at the time of the delivery of the milk and not at the time of the execution, of the contract. The court held to the contrary and that the stockholders were liable. The court summarily disposed of this particular defense, saying: 'Next it is urged by defendants in error that the debts for milk delivered under the contracts, accrued, not at the date of the execution of contracts, but at the time of the delivery of the milk. . . . When the corporation executed these milk contracts, it thereby incurred a liability to pay for all the milk which should be shipped under said contracts. . . . The liability on these contracts for the debts arising from the delivery of milk thereunder, therefore accrued at the time of the signing of the contracts. (Herrick v. Wardwell, 58 Ohio St. 294, [50 N.E. 903].)' . . .
"It is further insisted by appellant that this contract of June 6, 1906, for the sale and purchase of the goods being at a price exceeding two hundred dollars and in parol (as it was) was invalid as within the statute of frauds. (Code Civ. Proc., subd. 4, sec. 1973.) But this claim, were it otherwise meritorious, is not available to the appellant, because in its complaint it alleged that all the goods furnished to the hotel company by plaintiff were delivered to said company in the latter part of 1906 and the early part of 1907, 'in pursuance of a contract theretofore entered into between the plaintiff and the said Wentworth Hotel Company, by which it agreed to sell to said Wentworth Hotel Company and said company agreed to purchase from plaintiff said goods'; followed by a detailed list of the goods purchased and delivered with the prices and dates of deliveries. The contract of June 6, 1906, was the only contract ever made between plaintiff and the hotel company for the sale and purchase of the goods, and the trial court so found. Hence, as the appellant expressly pleaded and relied on that contract it is in no position to now question its validity. Aside from this, however, *Page 507 
there is no merit in this claim of the invalidity of the contract upon the ground asserted, because a contract for the purchase and sale of goods which may be within the statute when made is taken out of the statute where the buyer accepts or receives part of the goods, and here all the goods specified in the contract were delivered and accepted. This delivery and acceptance had the effect of confirming and validating the oral contract of June 6, 1906, according to its terms, and related back to and operated upon the contract so as to validate it as of the date it was originally entered into. (Riley v. H. O.Bancroft's Estate, 51 Neb. 868, [71 N.W. 745].)
"It is finally insisted by appellant that the finding of the trial court that all the goods delivered to the hotel company by plaintiff were delivered to it pursuant to the contract of June, 1906, is not sustained by the evidence. It is claimed that the evidence shows that goods of the value of $879 were not included in that contract, but were added and delivered about the time the other goods ordered under the contract were delivered and while respondents are conceded to have been stockholders. There is, however, no evidence of when any of these goods in question were ordered. It appears only that they were delivered at about the time appellant claims they were. Nor is it clear that the claim of appellant is sustained by the evidence, even if it was in a position to make it, which we think it is not. We think it is concluded by its pleading and the finding of the court made in harmony with its allegations from doing so, because it alleged in its complaint in effect, as is pointed out heretofore in dealing with a point of appellant with reference to the statute of frauds, that all the goods delivered to the hotel company by it were delivered under the contract of June, 1906; it further expressly enumerated the particular goods here in question as being a portion thereof, and agreeable to its pleading the court found this to be a fact.
"The judgment and order appealed from are affirmed."
In the quotation just made, we have omitted a portion of the former opinion, dealing with the decision in Johnson v. Bank ofLake, 125 Cal. 6, [73 Am. St. Rep. 17, 57 P. 664], and undertaking to distinguish that case from the one before us. The rehearing was ordered for the reason, primarily, that we entertained a doubt regarding the validity of the attempted discrimination. This doubt has not been removed *Page 508 
by our further examination of the earlier decision. The facts, so far at least as they appear on the face of the opinion, present a situation not substantially different from that which confronts us here. At any rate, the opinion itself treats the question involved from this point of view. In the Johnson case there was a contract of employment under which services were to be and were rendered. Here there was a contract of purchase and sale under which goods were to be, and were, delivered. In the Johnson case the services were to be paid for when rendered. Here payment for the goods was to be made upon delivery. If the liability of the corporation in the Johnson case did not arise until the services were rendered (and such was the holding), it did not arise in the present case until the goods were delivered.
But, notwithstanding the decision in Johnson v. Bank of Lake,
we are satisfied, upon further reflection, that the views expressed in the former opinion filed herein are in accord with a sound construction of the provisions of our constitution and statute declaring the individual liability of stockholders, and that they also have the support of the adjudicated cases on the subject, with the exception of Johnson v. Bank of Lake. Under the constitution and section 322 of the Civil Code, each stockholder is individually liable for a given proportion of the "debts and liabilities" of the corporation "contracted or incurred during the time he was a stockholder." As is pointed out in the opinion of Mr. Justice Lorigan, "liabilities" is a term of much broader import than "debts." Under elementary rules of construction, the courts would not be justified in denying effect to the word "liabilities" by interpreting the provision of the constitution and statute as if they referred to "debts" alone. Herein is the vital distinction between the case at bar and some of the decisions from other jurisdictions to which reference is made in the briefs. In Garrison v. Howe,17 N.Y. 458, the court was dealing with a statute making officers of a corporation liable for all the "debts of the company" in the event of their failure to file a certain report. Likewise, in Bordman v. Osborn, 23 Pick. (Mass.) 295, the statute involved made the stockholders liable for the "debts" contracted during their holding of stock. A similar statute was under consideration in Wing v. Slater,19 R.I. 597, [33 L. R. A. 566, 35 A. 302]. *Page 509 
On the other hand, such cases as Herrick v. Wardwell, 58 Ohio St. 294, [50 N.E. 903], and Hyatt v. Anderson's Trustees, 25 Ky. Law Rep. 132, [74 S.W. 1094], (both referred to in the former opinion in this case), are directly in point, since the statutes construed in these cases, like our own constitutional and statutory provisions, make stockholders liable for "debts and liabilities" of the corporation. This distinction was, perhaps, overlooked by the learned author of the opinion in the case of Johnson v. Bank of Lake, whereGarrison v. Howe, 17 N.Y. 458, is cited as supporting the view declared by the court. In the opinion in the Johnson case, reference is also made to McBean v. Fresno, 112 Cal. 159, [53 Am. St. Rep. 191, 31 L. R. A. 794, 44 P. 358], where the court had held that a contract, whereby a city agreed to pay a given sum annually in consideration of the disposal of sewage for five years, did not violate the constitutional provision prohibiting a city from "incurring indebtedness or liability in any manner or for any purpose exceeding in any year the income and revenue provided for it for such year." The conclusion reached in the McBean case was that "the sole debt or liability created is that which arises from year to year in separate amounts as the work is performed." State v. McCauley, 15 Cal. 429, a decision of like effect, was also cited in the Johnson case.
We have no disposition to question the soundness of the rule declared in McBean v. Fresno, and similar cases. We think, however, that there is no true analogy between the situation considered in those cases, and that presented in Johnson v.Bank of Lake, and the case at bar. In McBean v. Fresno, the court was construing a provision designed to prevent public officers from imposing upon the public treasury obligations in excess of revenues provided. In ascertaining the scope of the restriction, the court (see 112 Cal. 164) regarded the object of the constitutional provision, and gave to it a construction which would carry out that object without unduly hampering the municipality in the exercise of its functions. It does not follow, however, that the word "liability" is to be given the same meaning in a provision dealing with an entirely different subject matter. In construing the provisions which define the individual liability of stockholders, we are to consider the purpose of those provisions, just as the court gave heed to the purpose of the provision *Page 510 
construed in the McBean case. Anyone who enters into business relations with a corporation organized in this state may well be presumed to contract with a view to the individual liability of stockholders. If he relies, as he has a right to do, upon the solvency and the credit of the stockholders of the corporation, he must necessarily look to those who are stockholders at the time he makes the contract, and not to those who may become stockholders thereafter. When the Wentworth Hotel Company made its contract with the plaintiff to purchase and pay for certain goods, it undoubtedly assumed a liability to the plaintiff. Under the law of this state, it was the agent of its stockholders to make such contract and incur a liability thereunder. (Kennedy v. California Sav. Bank,97 Cal. 93, [33 Am. St. Rep. 163, 31 P. 846].) The corporation incurred a liability for any breach of the contract which it might commit, and its stockholders were equally liable for such breach. The present action to recover the amount agreed to be paid for the goods is an action on the contract just as much as would have been an action to recover damages for the refusal to accept the goods. The stockholders who were such when the contract was made are, therefore, bound under the constitution, which holds them for the "liability" incurred by the corporation during the time that they were stockholders.
These conclusions are in no wise inconsistent with the decision of this court in Yule v. Bishop, 133 Cal. 574, [62 P. 68, 65 P. 1094]. It was there held that an accommodation indorser of a corporation note, who had been compelled to meet the note on default of the corporation, was entitled to recover from those who were stockholders, not when the note was given, but when the obligation of the indorsement was met. The decision was based upon the ground that the liability sued upon was not that which the corporation incurred when it signed the note — this liability having been extinguished by payment — but that it was upon a new liability arising at the time of the payment of the note by the indorser. Here, however, as we have already pointed out, the liability sued upon is one arising under the original contract made by the Wentworth Hotel Company with the plaintiff.
In all other respects we are entirely satisfied with the opinion heretofore filed. *Page 511 
The judgment and the order denying a new trial are affirmed.
Shaw, J., Lawlor, J., and Angellotti, C. J., concurred.